UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 26, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 1-31805 JOURNAL COMMUNICATIONS, INC. (Exact name of registrant as specified in its charter) Wisconsin 20-0020198 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 333 W. State Street, Milwaukee, Wisconsin (Address of principal executive offices) (Zip Code) (414) 224-2000 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) (Registrant is not yet required to provide financial disclosure in an Interactive Data File format). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Number of shares outstanding of each of the issuer’s classes of common stock as of October 22, 2010 (excluding 8,676,705 shares of class B common stock held by our subsidiary, The Journal Company): Class Outstanding at October 22, 2010 Class A Common Stock Class B Common Stock Class C Common Stock JOURNAL COMMUNICATIONS, INC. INDEX Page No. Part I. Financial Information Item 1. Financial Statements Unaudited Consolidated Condensed Balance Sheets as of September 26, 2010 and December 27, 2009 2 Unaudited Consolidated Condensed Statements of Operations for the Third Quarter and Three Quarters Ended September 26, 2010 and September 27, 2009 3 Unaudited Consolidated Condensed Statement of Equity for the Three Quarters Ended September 26, 2010 4 Unaudited Consolidated Condensed Statement of Equity for the Three Quarters Ended September 27, 2009 5 Unaudited Consolidated Condensed Statements of Cash Flows for the Three Quarters Ended September 26, 2010 and September 27, 2009 6 Notes to the Unaudited Consolidated Condensed Financial Statements as of September 26, 2010 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosure of Market Risk 38 Item 4. Controls and Procedures 38 Part II. Other Information Item 1. Legal Proceedings 38 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. Reserved 39 Item 5. Other Information 39 Item 6. Exhibits 39 Index PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS JOURNAL COMMUNICATIONS, INC. Unaudited Consolidated Condensed Balance Sheets (in thousands, except share and per share amounts) September26, December27, Assets Current assets: Cash and cash equivalents $ $ Investments of variable interest entity Receivables, less allowance for doubtful accounts of $3,483 and $4,198 Inventories, net Prepaid expenses and other current assets Syndicated programs Deferred income taxes Assets of discontinued operations Total Current Assets Property and equipment, at cost, less accumulated depreciation of $250,394 and $247,745 Syndicated programs Goodwill Broadcast licenses Other intangible assets, net Deferred income taxes Other assets Total Assets $ $ Liabilities And Equity Current liabilities: Accounts payable $ $ Accrued compensation Accrued employee benefits Deferred revenue Syndicated programs Other current liabilities Current portion of long-term liabilities Liabilities of discontinued operations Total Current Liabilities Accrued employee benefits Syndicated programs Long-term notes payable to banks Other long-term liabilities Equity: Preferred stock, $0.01 par – authorized 10,000,000 shares; no shares outstanding at September 26, 2010 and December 27, 2009 Common stock, $0.01 par: Class C – authorized 10,000,000 shares; issued and outstanding: 3,264,000 shares at September 26, 2010 and December 27, 2009 33 33 Class B – authorized 120,000,000 shares; issued and outstanding (excluding treasury stock): 8,748,425.684 shares at September 26, 2010 and 9,642,293 shares at December 27, 2009 Class A – authorized 170,000,000 shares; issued and outstanding: 43,020,349 shares at September 26, 2010 and 41,783,044 shares at December 27, 2009 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Treasury stock, at cost (8,676,705 class B shares) ) ) Total Journal Communications, Inc. shareholders’ equity Noncontrolling interest Total Equity Total Liabilities And Equity $ $ See accompanying notes to unaudited consolidated condensed financial statements. 2 Index JOURNAL COMMUNICATIONS, INC. Unaudited Consolidated Condensed Statements of Operations (in thousands, except per share amounts) Third Quarter Ended Three Quarters Ended September26, 2010 September27, 2009 September26, 2010 September27, 2009 Revenue: Publishing $ Broadcasting Printing services Corporate eliminations ) Total revenue Operating costs and expenses: Publishing Broadcasting Printing services Corporate eliminations ) Total operating costs and expenses Selling and administrative expenses Broadcast license impairment Total operating costs and expenses and selling and administrative expenses Operating earnings (loss) ) Other income and (expense): Interest income 25 58 Interest expense ) Total other income and (expense) Earnings (loss) from continuing operations before income taxes ) Provision (benefit) for income taxes ) Earnings (loss) from continuing operations ) Loss from discontinued operations, net of $0, $153, $436 and $464 applicable income tax benefit, respectively ) ) ) Net earnings (loss) $ ) Earnings (loss) per share: Basic – Class A and B common stock: Continuing operations $ ) Discontinued operations ) ) ) Net earnings (loss) $ ) Diluted – Class A and B common stock: Continuing operations $ ) Discontinued operations ) ) ) Net earnings (loss) $ ) Basic and diluted – Class C common stock: Continuing operations $ Discontinued operations ) Net earnings $ See accompanying notes to unaudited consolidated condensed financial statements. 3 Index Journal Communications, Inc. Unaudited Consolidated Statements of Equity Three Quarters Ended September 26, 2010 (in thousands, except per share amounts) Preferred Common Stock Additional Paid-in- Accumulated Other Comprehensive Retained Noncontrolling Treasury Stock, Stock Class C Class B Class A Capital Loss Earnings Interests at cost Total Balance at December 27, 2009 $
